In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-08-00468-CR

____________________


AHMAD JAMAL ACROND, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 97334




MEMORANDUM OPINION

	Pursuant to a plea bargain agreement, appellant Ahmad Jamal Acrond pled guilty to
assault on a family member.  The trial court found the evidence sufficient to find Acrond
guilty, but deferred further proceedings, placed Acrond on community supervision for five
years, and assessed a fine of $500.  The State subsequently filed a motion to revoke Acrond's
unadjudicated community supervision.  Acrond pled "true" to five violations of the
conditions of his community supervision.  The trial court found that Acrond violated the
conditions of his community supervision, found Acrond guilty of assault on a family
member, and assessed punishment at ten years of confinement.
	Acrond's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  On April 9 , 2009, we granted an extension of time for appellant to file a pro se brief. 
We received no response from appellant.  We reviewed the appellate record, and we agree
with counsel's conclusion that no arguable issues support an appeal.  Therefore, we find it
unnecessary to order appointment of new counsel to re-brief the appeal.  Compare Stafford
v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's judgment. (1)
	AFFIRMED.

  
								 STEVE McKEITHEN
								        Chief Justice
Submitted on August 6, 2009
Opinion Delivered August 26, 2009
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.
1.  Appellant may challenge our decision in this case by filing a petition for
discretionary review.  See Tex. R. App. P. 68.